Per Curiam.
The assignments of error are directed only to corrections in the finding. Seven claim error in the refusal of the court to find certain *725facts, and the remaining five claim error in the action of the court in finding certain facts. None of the assignments of error complies with the requirements of Practice Book § 392. Prendergast v. Drew, 103 Conn. 88, 90, 130 A. 75; Aetna Casualty & Surety Co. v. Poppel & Sons Service Station, Inc., 142 Conn. 598, 599, 115 A.2d 655.
No additions to the finding can be made. None of the assignments of error contains any claim that any subordinate fact which the court refused to find was admitted or undisputed. Practice Book §§397 (a), 392 (b). Furthermore, the defendant, the appellant, furnished no appendix of the evidence. Practice Book §447. Indeed, there is nothing in the entire record which in any way indicates that any subordinate fact sought to be added to the finding was admitted or undisputed. Brown v. Connecticut Light & Power Co., 145 Conn. 290, 293, 141 A.2d 634. The conclusion of fact which the defendant seeks to have added to the finding is without support in the subordinate facts and consequently cannot be added.
No deletions from the finding can be made. The assignments of error contain no claim that any subordinate fact sought to be eliminated from the finding was found without evidence. Practice Book §§392, 397 (c). There was thus no obligation on the plaintiffs, the appellees, to furnish any narrative of the evidence supporting the facts which were found by the court (Prendergast v. Drew, supra), as there would have been under Practice Book § 447. Vitale v. Gargiulo, 144 Conn. 359, 362, 131 A.2d 830. Nor is there anything in the entire record which indicates that any subordinate fact sought to be eliminated was found without evidence. The conclusions of fact which the defendant seeks to have *726deleted from the finding are amply supported by the subordinate facts and consequently cannot be eliminated.
It follows that none of the corrections sought in the finding can be made.
There is no error.